Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendments filed 5/20/2022, in which: 

Claims 1, 3, 5-6, 11, 15, 17 were amended.
Claims 7-10, 19-20 were cancelled.
Claims 21-26 were added.
Claims 1-6, 11-18, 21-26 are pending.
Claim(s) 1, 17 is/are independent claim(s).



Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 11-18, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11030248 (hereinafter: The patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate all the limitations of the claims as shown below.

1. The patent discloses a method of dynamically generating an interactive dependency-based user interface, the method comprising: 
receiving, by a folder navigation user interface, a first selection of a first folder location, wherein a first item is located at the first folder location [col 35, lines 51-57] 
determining first related items that comprise a direct or indirect data dependency relationship to the first item, wherein the related items include a second item [col 35, lines 59]; 
based on the receipt of the first selection, generating and causing display of a graph user interface that comprises the first item, the second item, and the first related items [col 35-36, lines 60-7] 
and in response to receiving, by the graph user interface, a second selection of the second : [col 36, lines 8-10] 
updating the folder navigation user interface to display a second folder location, comprising the second item or [col 36, lines 12-17]; updating the graph user interface to display second related items that comprise a direct or indirect data dependency relationship to the second item [col 36, lines 33-38].

2. The patent discloses the method of claim 1, wherein the graph user interface is linked to the folder navigation user interface such that interactions with one user interface affects the other user interface [col 36, lines 8-17].

3. The patent discloses the method of claim 1, wherein the graph user interface comprises a visual representation of dependency information associated with the first item [col 36, lines 12-17].

4. The patent discloses the method of claim 1, wherein appearance of the first item is differentiated from any of the related items [col 36, lines 25-28].

5. The patent discloses the method of claim 1, wherein the related items that are dependent on the first item appear on a first side of the first item [col 36, lines 28-29].

6. The patent discloses the method of claim 1, wherein the related items that the first item depends on appear on a second side of the first item [col 36, lines 30-31].

11. The patent discloses the method of claim 1, further comprising: receiving preprocessing information; and based on the receipt of the preprocessing information, updating the graph user interface to display one or more items based at least partly on the preprocessing information [col 36, lines 53-58].

12. The patent discloses the method of claim 11, further comprising: querying an external database to retrieve metadata; and generating, from the metadata, the preprocessing information [col 36, lines 59-62].

13. The patent discloses the method of claim 1, wherein the graph user interface is further configured to receive instructions to interact with and modify a view area of the graph user interface [col 37, lines 4-7].

14. The patent discloses the method of claim 1, wherein the graph user interface is further configured to receive a third selection of the first item [col 37, lines 8-10].

15. The patent discloses the method of claim 1, further comprising: receiving search criteria comprising information about user interfaces that use a data set; determining results associated at least partly on the search criteria; and updating the graph user interface to display at least a portion of the determined results [col 37, lines 11-17].

16. The patent discloses the method of claim 1, wherein the second folder location is different from the first folder location [col 37, lines 19-20].

Claim 17 is rejected under the same rationale as claim 1 above.
Claims 18 is rejected under the same rationale as claim 2 above.

21. The method of claim 1, wherein a third item is located at the first folder location, and the method further comprising: prior to receiving the second selection of the second item, updating the graph user interface to display the first item, the first related items, the third item, and any related items that comprise a direct or indirect data dependency relationship to the third item [col 36, lines 33-38].

22. The patent discloses the method of claim 1, wherein the first related items include: (1) child items dependent on the first item, (2) parent items the first item depends on, (3) parent items the child items depend on, and (4) parent items dependent on the child items [col 35-36, lines 58-18].

23. The method of claim 1, wherein the second item is not an ancestor or a descendent of the first item [col 36, lines 35-38].

24. The system of claim 17, wherein a third item is located at the first folder location, and the one or more processors are configured to execute the program instructions to: prior to receiving the second selection of the second item, update the graph user interface to display the first item, the first related items, the third item, and any related items that comprise a direct or indirect data dependency relationship to the third item[col 36, lines 33-38]..

25. The system of claim 17, wherein the first related items include: (1) child items dependent on the first item, (2) parent items the first item depends on, (3) parent items the child items depend on, and (4) parent items dependent on the child items  [col 35-36, lines 58-18]..

26. The system of claim 17, wherein the second item is not an ancestor or a descendent of the first item [col 36, lines 35-38].


Response to Arguments


Applicant arguments filed 5/20/2022 with regard to the Double Patenting rejections have been fully considered. An updated Double Patenting rejection is set forth above in view of the latest amendments.
 
Applicant arguments filed 5/20/2022 with regard to the 35 USC 112(b) rejections have been fully considered and are found to be persuasive. The 35 USC 112(b) rejections are herein withdrawn in response to amendment.

Applicant arguments regarding the claim rejections under 35 USC 102 and 103 have been fully considered and are found to be persuasive. The 35 USC 102 and 103 rejections have been withdrawn in response to the amendments/remarks. The claims have been found to be allowable over the prior art.

Allowable Subject Matter

Claims 1-6, 11-18, 21-26 are allowed.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/Primary Examiner, Art Unit 2144